DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 drawn to monitoring faults in power transmission lines, classified in G01R31/085.
II. Claims 13-20 drawn to defining the structure of a dual camera housing, classified in H04N5/2252.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as a generalized housing for cameras in any monitoring environment where both a visual and infrared field would be useful. See MPEP § 806.05(d). 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC G01R31/085, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC H04N5/2252, along with a unique text search. 
Applicant’s election without traverse of claims 1-12 given in the phone correspondence dated 03/14/2022 with attorney Gary L. Eastman is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, claim limitation “a communication center configured to receive…” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the 
Claims 2-12 are rejected for their dependence on claim 1, because they do not contain additional language that would overcome the indefiniteness issue recited with regard to those claims.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts taught therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently teaches the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 20150304612) (hereinafter Richards) in view of Stoupis et al. (US 20160147209) (hereinafter Stoupis).
Regarding claim 1, Richards teaches A real-time monitoring system for high-voltage electrical transmission lines comprising: 
a fixed imaging system having a visual imaging device and an infrared imaging device (see Richards paragraph 45 regarding camera mounted to a structure such as a building or electrical installation, that while the camera can move by gimbal or PTZ, the camera is considered to be a fixed camera, and paragraph 25 regarding both IR and visible light camera as part of camera);
However, Richards does not explicitly teach the structure of a communication center as needed for the limitations of claim 1. 
Stoupis, in a similar field of endeavor, teaches a communication center configured to receive input from said fixed imaging system (see Stoupis paragraph 14 regarding bidirectional communication between inspection device and control center paragraph 17 regarding transmitting sensor data and paragraphs 20-21 regarding control center processing of data- this control center may interact with the fixed imaging system of Richards); 
a communication link, said communication link transferring input from said fixed imaging system to said communication center; a control center communicating bidirectionally with said fixed imaging system (see Stoupis paragraph 14 regarding bidirectional communication between inspection device and control center paragraph 17 regarding transmitting sensor data and paragraphs 20-21 regarding control center processing of data- this control center may interact with the fixed imaging system of Richards); 
a bidirectional link, said bidirectional link placed between said communication center and said control center to facilitate said bidirectional communication between said control center and said fixed imaging system (see Stoupis paragraph 14 regarding bidirectional communication between inspection device and control center paragraph 17 regarding ; and, 
a portable imaging system cooperating with said fixed imaging system; said portable imaging system capable of communicating through said communication link to said communication center and communicating bidirectionally through said bidirectional link to said control center (see Stoupis paragraph 14 regarding bidirectional communication between inspection device and control center paragraph 17 regarding transmitting sensor data and paragraphs 20-21 regarding control center processing of data and paragraph 15 regarding drone device being a potential implementation of a mobile inspection device and paragraph 22 regarding one or more mobile inspection devices operating simultaneously- this means that both a drone and the fixed camera of Richards can be implemented simultaneously, cooperating in combination in the overall monitoring system for the overall purpose of monitoring).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Richards to include the teaching of Stoupis by incorporating the fixed power line imaging system of Richards into control center and overall network system of power line monitoring devices that report back to the control center. One of ordinary skill would recognize that one or more mobile inspection devices operates simultaneously in the system of Stoupis- this means that both a drone and the fixed camera of Richards can be implemented simultaneously, cooperating in combination in the overall monitoring system for the overall purpose of monitoring. Stoupis and Richards are in the same field of power line monitoring.

Regarding claim 2, the combination of Richards and Stoupis teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Richards and Stoupis teaches wherein said portable imaging system is a vehicle-mounted imaging system (see Richards paragraph 39 regarding system on UAV).
Regarding claim 3, the combination of Richards and Stoupis teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Richards and Stoupis teaches further comprising an antenna to provide wireless communication with said control center (see Stoupis paragraph 14 regarding antenna of the overall combined inspection device and control of the inspection device communicating with the control center- in combination with Richards, this antenna may be part of the portable imaging system).  
One would be motivated to combine these teachings in order to provide teachings relating to the management and maintenance of power utility distribution systems (see Stoupis paragraph 1). 
Regarding claim 4, the combination of Richards and Stoupis teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Richards and Stoupis teaches wherein said portable imaging system is a hand-held imaging system (see Richards paragraph 8 regarding system on handheld device).  
Regarding claim 5, the combination of Richards and Stoupis teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Richards and Stoupis teaches further comprising an antenna to provide wireless communication with said control center (see Stoupis paragraph 14 regarding antenna of the overall combined inspection device and control of the inspection device communicating with the control center- in combination with Richards, this antenna may be part of the portable imaging system).  
One would be motivated to combine these teachings in order to provide teachings relating to the management and maintenance of power utility distribution systems (see Stoupis paragraph 1). 
Regarding claim 10, the combination of Richards and Stoupis teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Richards and Stoupis teaches wherein said communication link is a wireless connection that interfaces with a digital cloud (see Stoupis paragraph 13-14 regarding wireless connections between computers in a network with a central control center- it is obvious that this type of arrangement may include digital cloud server implementations).  
One would be motivated to combine these teachings in order to provide teachings relating to the management and maintenance of power utility distribution systems (see Stoupis paragraph 1). 
Regarding claim 11, the combination of Richards and Stoupis teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein said fixed imaging system comprises GPS receivers (see Richards paragraph 38 regarding GPS included in imaging system).  
Regarding claim 12, the combination of Richards and Stoupis teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Richards and Stoupis teaches wherein said fixed imaging system is configured to a predetermined infrared threshold limit, said fixed imaging system providing an alert when a heat signature exceeds said predetermined infrared threshold limit (see Richards paragraph 68-69 regarding displaying IR portion of image only when the heat signature exceeds a certain threshold, the selective display of notable regions is broadly a type of alert).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 20150304612) (hereinafter Richards) in view of Stoupis et al. (US 20160147209) (hereinafter Stoupis), further in view of Barnickel et al. (US 20180157250) (hereinafter Barnickel).
Regarding claim 6, the combination of Richards and Stoupis teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Richards and Stoupis does not explicitly teach a control room as needed for the limitations of claim 6. 
Barnickel, in a similar field of endeavor, teaches wherein said control center comprises a control room and a monitoring station, said monitoring station receiving input from said control room through a monitoring station communication link (see Barnickel paragraph 228 regarding centralized control room where an operator and monitoring station would obviously .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Richards and Stoupis to include the teaching of Barnickel by incorporating the control room layout of the control center with a monitoring station for an operator. One of ordinary skill would recognize that Barnickel’s teachings relate broadly to power line inspection by monitoring devices, analogous to the power line inspection of Stoupis and Richards.
One would be motivated to combine these teachings in order to provide teachings relating to the inspection of a power line by monitoring devices (see Barnickel paragraph 176).
Regarding claim 7, the combination of Richards, Stoupis, and Barnickel teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Richards, Stoupis, and Barnickel teaches wherein said monitoring station displays a visual image field and an infrared image field separately (see Richards paragraph 60 and figure 5 regarding separate display of IR image and paragraph 87 regarding the case where image data corresponding to only one wavelength range is selectively displayed).  
Regarding claim 8, the combination of Richards, Stoupis, and Barnickel teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Richards, Stoupis, and Barnickel teaches wherein said monitoring station superimposes a visual image field over an infrared image field (see Richards paragraph 67 regarding superimposition of visible and IR images on a display-choosing .  
Regarding claim 9, the combination of Richards and Stoupis teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Richards and Stoupis does not explicitly teach a wired communication link as needed for the limitations of claim 9. 
Barnickel, in a similar field of endeavor, teaches wherein said communication link is a wired connection (see Barnickel paragraph 73 regarding using wired communication networks for transfer of data- this would be an obvious choice to use for the communication network for a fixed camera of Richards).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Richards and Stoupis to include the teaching of Barnickel by incorporating the wired connections used to transfer data into the system of Richards, pertaining especially to the fixed imaging system of Richards. One of ordinary skill would recognize that Barnickel’s teachings relate broadly to power line inspection by monitoring devices, analogous to the power line inspection of Stoupis and Richards.
One would be motivated to combine these teachings in order to provide teachings relating to the inspection of a power line by monitoring devices (see Barnickel paragraph 176).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483